Citation Nr: 0017190	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  98-08 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to July 1953.

This appeal arises from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which denied the veteran's 
claim for service connection for PTSD.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable determination of the veteran's appeal has been 
obtained by the RO.

2.  There is no evidence to support a finding that the 
veteran engaged in combat with the enemy.

3.  There is no credible supporting evidence of the 
occurrence of any in-service stressors related to a diagnosis 
of PTSD.


CONCLUSION OF LAW

PTSD was not incurred during the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(a) (West 1991); 
38 C.F.R. § 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
PTSD. As a preliminary matter, the Board finds that this 
claim is "well-grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  A well-grounded service connection claim for PTSD 
has been submitted when there is "[1] medical evidence of a 
current [PTSD] disability; [2] lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a PTSD case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 10 
Vet.App. 128, 137 (1997) (citations omitted).  As noted 
below, the veteran has been diagnosed as suffering from 
chronic PTSD.  He has reported generally, by pure chance or 
intuition, the avoidance of being aboard a plane which 
crashed killing 39 people during his assignment in Alaska.  
This experience has been associated with a PTSD diagnosis by 
Nasreen R. Dar, M.D., in a September 1997 psychiatric 
evaluation.  The Board is satisfied that all relevant facts 
have been properly and sufficiently developed.  Accordingly, 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Dr. Dar diagnosed chronic, moderately severe PTSD, based on 
the veteran's symptomatology and his history, which included 
a recitation by the veteran of an experience while on active 
duty in Alaska.  The veteran claimed that he was supposed to 
report for a mission, but felt sick and could not go.  He 
claimed that he found out later the plane he was supposed to 
have been on was shot down, killing his commander and 39 
other people.  No specific "[r]ecognizable stressors" have 
been identified as supporting Dr. Dar's diagnosis, other than 
the general aforementioned statement by the veteran on 
examination.  Although the veteran's service records 
including his Report of Transfer or Discharge (DD Form 214) 
are negative for any award of combat decorations, medals, 
commendations, ribbons or citations, there is no medical 
evidence contradicting or calling into question the 
examiner's diagnosis of PTSD.

In December 1997, the RO wrote to the veteran and requested 
that he provide the flight number of the flight he was 
supposed to have been on that crashed, the date of the crash, 
the name and rank of the pilot if known to him, the place of 
departure of the flight, and the whereabouts of the crash.  
The veteran responded to the RO's request claiming that the 
information requested was "classified" and that he could 
not obtain it without an attorney.  The United States Court 
of Appeals for Veterans Claims (Court) has observed that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  See also Zarycki v. 
Brown, 6 Vet.App. 91, 100 (1993).  Accordingly, since the 
evidence of record appears otherwise complete, the Board 
finds that the RO's duty to assist under 38 U.S.C.A. § 
5107(b) has been fully satisfied.

Since the veteran has a diagnosis of PTSD which is linked to 
his self-reported history of narrowly avoiding being on a 
plane that crashed, the Board's focus must be on determining 
whether this "claimed stressor" can be verified.  Receipt of 
certain awards, such as the Purple Heart, "V" devices for 
other medals, or similar combat citations will be accepted as 
conclusive evidence of a stressor, as will his own testimony, 
if he is found to have "engaged in combat." Id.; 38 U.S.C.A. 
§ 1154(b).  

Based on the evidence discussed above, however, the Board 
finds initially that the veteran did not "engage[] in combat 
with the enemy" within the meaning of 38 U.S.C.A. § 1154(b).  
There is no evidence which could support such a finding, and 
there are no medals, decorations, awards or citations shown 
on the veteran's DD-214 which suggest that he was involved in 
any combat-type incidents during his service.  See Gaines v. 
West, 11 Vet. App. 353, 359 (1998).  The Board further finds 
that none of the other evidence in the claims file 
constitutes "credible supporting evidence," required by 38 
C.F.R. § 3.304(f), that the claimed stressor actually 
occurred.  The veteran's service records contain no reference 
to the alleged incident, and report no stress-related 
counseling or other psychiatric treatment attributed to the 
alleged incident.

Corroborating the existence of a stressor need not be limited 
to that which is available in service department records.  
See Doran v. Brown, 6 Vet.App. 283, 288-291 (1994);  Moreau 
v. Brown, 9 Vet.App. 389, 395 (1996).  In this vein, the 
Board notes that Dr. Dar appears to have accepted the 
veteran's reported experience as a cause of his anxiety, 
nightmares, feelings of hopelessness and helplessness, and 
other psychiatric symptoms.  However, credible supporting 
evidence of the occurrence of an in-service stressor cannot 
consist solely of after-the-fact reports of such stressors by 
the veteran to a medical care provider, even where the 
provider expresses "no doubts as to [the veteran's] honesty 
in his reports."  See Moreau v. Brown, 9 Vet.App. 389, 395-6 
(1996).

Accordingly, in the absence of evidence to support the 
occurrence of any in-service stressors, service connection 
for PTSD must be denied.  38 C.F.R. § 3.304(f).  The Board 
finds that the preponderance of the evidence is against the 
claim for service connection in this case and, accordingly, 
the benefit-of-the-doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for PTSD is denied.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 


